Name: Commission Regulation (EU) NoÃ 937/2011 of 21Ã September 2011 implementing Regulation (EC) NoÃ 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society Text with EEA relevance
 Type: Regulation
 Subject Matter: information technology and data processing;  economic analysis;  information and information processing
 Date Published: nan

 22.9.2011 EN Official Journal of the European Union L 245/1 COMMISSION REGULATION (EU) No 937/2011 of 21 September 2011 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8 thereof, Whereas: (1) Regulation (EC) No 808/2004 established a common framework for the systematic production of European statistics on the information society. (2) Pursuant to Article 8(1) of Regulation (EC) No 808/2004, implementing measures are necessary to determine the data to be supplied for preparation of the statistics referred to in Articles 3 and 4 of that Regulation and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of European statistics on the information society as referred to in Articles 3(2) and 4 of Regulation (EC) No 808/2004 shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 143, 30.4.2004, p. 49. ANNEX I MODULE 1: ENTERPRISES AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2012, selected from the list in Annex I to Regulation (EC) No 808/2004, are:  ICT systems and their usage in enterprises,  ICT competence in the enterprise unit and the need for ICT skills,  use of the Internet and other electronic networks by enterprises,  use of ICT by enterprises to exchange information and services with governments and public administrations (e-government),  access to and use of technologies providing the ability to connect to the Internet or other networks from anywhere at any time (ubiquitous connectivity),  e-business processes and organisational aspects,  e-commerce,  ICT investment and expenditure. (b) The following enterprise characteristics are to be collected: ICT systems and their usage in enterprises Characteristics to be collected for all enterprises:  computer usage. Characteristics to be collected for enterprises that use computers:  (optional) persons employed or percentage of the total number of persons employed who used computers at least once a week,  (optional) use of IT applications to provide persons employed with remote access to the enterprises e-mail system, documents or applications. ICT competence in the enterprise unit and the need for ICT skills Characteristics to be collected for enterprises that use computers:  employment of ICT/IT specialists,  recruitment or attempted recruitment of personnel for jobs requiring ICT/IT specialist skills, during the previous year,  provision of training to develop or upgrade ICT related skills for ICT/IT specialists, during the previous year,  provision of training to develop or upgrade ICT related skills for other persons employed, during the previous year. Characteristics to be collected for enterprises that use computers and recruited or tried to recruit personnel for jobs requiring ICT/IT specialist skills during the previous year:  existence of hard-to-fill vacancies for jobs requiring ICT/IT specialist skills, during the previous year. Use of the Internet and other electronic networks by enterprises Characteristics to be collected for enterprises that use computers:  access to the Internet. Characteristics to be collected for enterprises that have access to the Internet:  Internet connection: DSL,  Internet connection: other fixed broadband Internet connection,  Internet connection: dial-up access over normal telephone line or ISDN connection,  Internet connection: mobile broadband connection,  (optional) Internet connection: mobile broadband connection via portable computer with at least 3G modem,  (optional) Internet connection: mobile broadband connection via handset with at least 3G technology,  Internet connection: other mobile connection,  Internet connection: maximum contracted download speed of the fastest Internet connection in MBit/s; ([0;<2], [2;<10], [10;<30], [30;<100], [>=100]),  persons employed or percentage of the total number of persons employed who used computers with access to the World Wide Web at least once a week,  use of a website or home page. Characteristics to be collected for enterprises that have a website or home page:  provision of the following facility: online ordering or reservation or booking,  (optional) provision of the following facility: privacy policy statement, a privacy seal or certification related to website safety,  (optional) provision of the following facility: product catalogues or price lists,  (optional) provision of the following facility: order tracking available online,  (optional) provision of the following facility: possibility for visitors to customise or design the products,  (optional) provision of the following facility: personalised content for regular/repeated visitors,  (optional) provision of the following facility: advertisement of open job positions or online job application. Use of ICT by enterprises to exchange information and services with governments and public administrations (e-government) Characteristics to be collected for enterprises that have access to the Internet:  Internet usage for obtaining information from public authorities websites or home pages, during the previous calendar year,  Internet usage for obtaining forms from public authorities websites or home pages, during the previous calendar year,  Internet usage for returning filled-in forms electronically to public authorities, during the previous calendar year,  Internet usage for handling the Value Added Tax (VAT) declaration completely electronically without the need for paperwork, during the previous calendar year,  Internet usage for handling the declaration of social contributions completely electronically without the need for paperwork, during the previous calendar year,  Internet usage for accessing tender documents and specifications in a public authority electronic procurement system, during the previous calendar year,  Internet usage for offering goods or services in national public authority electronic procurement systems (eTendering), during the previous calendar year,  Internet usage for offering goods or services in public authority electronic procurement systems (eTendering) in other EU Member States, during the previous calendar year. Access to and use of technologies providing the ability to connect to the Internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for enterprises that have access to the Internet:  provision of portable devices to the persons employed, that allow a mobile connection to the Internet for business use,  limitations or barriers to the use of a mobile connection to the Internet for business use via a portable device due to connectivity problems in relation to mobile telephone networks for accessing the Internet,  limitations or barriers to the use of a mobile connection to the Internet for business use via a portable device due to high costs for subscribing to or using the Internet,  limitations or barriers to the use of a mobile connection to the Internet for business use via a portable device due to security related risks (disclosure, destruction or corruption of data),  limitations or barriers to the use of a mobile connection to the Internet for business use via a portable device due to technical obstacles or high costs for integrating mobile connection to the Internet into the enterprises business software applications,  limitations or barriers to the use of a mobile connection to the Internet for business use via a portable device due to other obstacles,  limitations or barriers to the use of a mobile connection to the Internet for business use via a portable device due to limited or no need for a mobile connection to the Internet for business use. Characteristics to be collected for enterprises that provide to the persons employed portable devices that allow a mobile connection to the Internet for business use:  provision of portable computers that allowed a mobile connection to the Internet for business use,  provision of other portable devices like Smartphone, Personal Digital Assistant (PDA) phone that allowed a mobile connection to the Internet for business use,  persons employed or percentage of the total number of persons employed provided with a portable device that allowed a mobile connection to the Internet for business use,  usage of portable devices that allowed a mobile connection to the Internet for business use for accessing publicly available information on the Internet,  usage of portable devices that allowed a mobile connection to the Internet for business use for accessing the enterprises e-mail system,  usage of portable devices that allowed a mobile connection to the Internet for business use for accessing and modifying the enterprises business documents,  usage of portable devices that allowed a mobile connection to the Internet for business use for using dedicated business software applications. E-business processes and organisational aspects Characteristics to be collected for enterprises that use computers:  use of Electronic Data Interchange (EDI), defined as the sending and/or receiving of messages via any computer network in an agreed or standard format which allows their automatic processing without the individual message being typed manually. Characteristics to be collected for enterprises that use EDI:  use of EDI for sending payment instructions to financial institutions,  use of EDI for sending or receiving product information,  use of EDI for sending or receiving transport documents,  use of EDI for sending or receiving data to/from public authorities. Characteristics to be collected for enterprises that use computers and are not classified in Section K of NACE Rev. 2:  sharing electronically information on supply chain management, defined as exchanging all types of information via websites or other means of electronic data transfer, with suppliers and/or customers in order to coordinate the availability and delivery of products or services to the final consumer, without the information being typed manually. Characteristics to be collected for enterprises that are not classified in Section K of NACE Rev. 2, sharing electronically information on supply chain management:  exchange of information electronically on supply chain management with suppliers,  exchange of information electronically on supply chain management with customers,  (optional) exchange of information electronically on supply chain management with suppliers or customers via websites (enterprises website, website of business partners or web portals),  (optional) exchange of information electronically on supply chain management with suppliers or customers via electronic exchange of information allowing automatic processing methods. Characteristics to be collected for enterprises that share information electronically and automatically between different functions of the enterprise, that can be processed automatically, defined as either use of one single software application to support the different functions of the enterprise or use of data linking between the software applications or use of a common database or data warehouse:  electronic and automatic sharing of information about sales orders received (either electronically or not) with the inventory management function,  electronic and automatic sharing of information about sales orders received (either electronically or not) with the accounting function,  electronic and automatic sharing of information about sales orders received (either electronically or not) with the production or services management function,  electronic and automatic sharing of information about sales orders received (either electronically or not) with the distribution management function,  electronic and automatic sharing of information about purchase orders sent (either electronically or not) with the inventory management function,  electronic and automatic sharing of information about purchase orders sent (either electronically or not) with the accounting function,  use of an ERP (Enterprise Resource Planning) software package to share information between different functional areas,  use of any software application for managing information about clients (Customer Relationship Management  CRM software) that allows it to capture, store and make available to other business functions information about the enterprises clients,  use of any software application for managing information about clients (Customer Relationship Management  CRM software) that allows analysing the information about clients for marketing purposes. E-commerce Characteristics to be collected for enterprises that use computers and are not classified in Section K of NACE Rev. 2:  receiving of orders for products or services that were placed via websites, in the previous calendar year,  receiving of orders for products or services via EDI-type messages, in the previous calendar year,  placing of orders for products or services via websites or EDI-type messages, in the previous calendar year. Characteristics to be collected for enterprises that have received orders placed via websites:  value or percentage of the total turnover of e-commerce sales resulting from orders that were placed via websites, in the previous calendar year,  (optional) percentage of e-commerce sales to private consumers (B2C) resulting from orders received that were placed via websites, in the previous calendar year,  (optional) percentage of e-commerce sales to other enterprises (B2B) and e-commerce sales to public authorities (B2G) resulting from orders received that were placed via websites, in the previous calendar year. Characteristics to be collected for enterprises that have received orders for products or services via EDI-type messages:  value or percentage of the total turnover of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year. Characteristics to be collected for enterprises that have sent orders via websites or EDI-type messages:  (optional) sending of orders for products or services via websites, in the previous calendar year,  (optional) sending of orders for products or services via EDI-type messages, in the previous calendar year,  (optional) e-commerce purchases resulting from orders sent electronically, in the previous calendar year, either in percentage classes ([0;<1], [1;<5], [5;<10], [10;<25], [25;<50], [50;<75], [75;100]) or value of e-commerce purchases resulting from orders placed electronically or percentage of total purchases from e-commerce purchases resulting from orders placed electronically. ICT investment and expenditure Characteristics to be collected for all enterprises:  (optional) purchases of IT goods (computers and peripheral equipment) and communication goods (equipment),  (optional) share of purchased IT goods (computers and peripheral equipment) and communication goods (equipment) included in the balance sheet (investment),  (optional) purchases of other ICT goods (consumer electronic equipment, miscellaneous ICT components and goods, manufacturing services for ICT equipment),  (optional) share of purchased other ICT goods (consumer electronic equipment, miscellaneous ICT components and goods, manufacturing services for ICT equipment) included in the balance sheet (investment),  (optional) purchases of software, pre-packaged and customised (business and productivity software and licensing services),  (optional) share of purchased software, pre-packaged and customised (business and productivity software and licensing services) included in the balance sheet (investment),  (optional) total cost of producing own-account software,  (optional) purchases of information technology consultancy and services, telecommunication services and other ICT services,  (optional) share of purchased information technology consultancy and services, telecommunication services and other ICT services included in the balance sheet (investment),  (optional) purchases of operating leasing or rental services for ICT equipment. (c) The following enterprise background characteristics are to be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year. Characteristics to be collected or obtained from alternative sources for all enterprises for the subject ICT investment and expenditure:  (optional) total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year,  (optional) total turnover (in value terms, excluding VAT), in the previous calendar year,  (optional) total investment (in value terms, excluding VAT), in the previous calendar year,  (optional) time needed to complete the questionnaire (in minutes). Characteristics to be collected for all enterprises that are not classified in Section K of NACE Rev. 2:  total turnover (in value terms, excluding VAT), in the previous calendar year,  (optional) total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year. 2. COVERAGE The characteristics specified in heading 1(b) and 1(c) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, for the following enterprise sizes and with the following geographical scope: (a) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities Group 95.1 Repair of computers and communication equipment (optional) Classes 64.19, 64.92, 66.12 and 66.19 Groups 65.1 and 65.2 Financial and insurance activities (b) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed are to be covered optionally. (c) Geographical scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is 2011 for the characteristics referring to the previous calendar year. The reference period is January 2012 for the other characteristics. 4. BREAKDOWNS For the subjects and their characteristics listed in heading 1(b) of this Annex, the following background characteristics are to be provided: (a) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-23 24-25 26-33 35-39 41-43 45-47 49-53 55 58-63 (optional) 64.19 + 64.92 + 65.1 + 65.2 + 66.12 + 66.19 68 69-74 77-82 26.1-26.4, 26.8, 46.5, 58.2, 61, 62, 63.1, 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 47 55-56 58-60 61 62-63 (optional) 64.19 + 64.92 (optional) 65.1 + 65.2 (optional) 66.12 + 66.19 77-78 + 80-82 79 95.1 (b) Size class breakdown: data are to be broken down by the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, the following breakdown is to be applied to enterprises with less than 10 persons employed. (The characteristics are to be provided for size classes Less than 5 persons employed and 5 to 9 persons employed is optional.) Size class Less than 10 persons employed Less than 5 persons employed (optional) 5 to 9 persons employed (optional) 5. PERIODICITY The data are to be provided once for the year 2012. 6. DEADLINES (a) The aggregate data referred to in Article 6 of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, shall be forwarded to Eurostat before 5 October 2012 or, for aggregate data on the subject ICT investment and expenditure, before 30 June 2013. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer-readable transmission format shall follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2012 using the report template provided by Eurostat. (c) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat by 5 November 2012 or, for the subject ICT investment and expenditure, before 31 July 2013, using the report template provided by Eurostat. ANNEX II MODULE 2: INDIVIDUALS, HOUSEHOLDS AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2012, selected from the list in Annex II to Regulation (EC) No 808/2004, are:  access to and use of ICTs by individuals and/or in households,  use of the Internet and other electronic networks for different purposes by individuals and/or in households,  ICT competence and skills,  barriers to the use of ICT and the Internet,  use of ICT by individuals to exchange information and services with governments and public administrations (e-government),  access to and use of technologies enabling connection to the Internet or other networks from anywhere at any time (ubiquitous connectivity). (b) The following characteristics are to be collected: Access to and use of ICT by individuals and/or in households Characteristics to be collected for all households:  access at home to a computer,  access at home to the Internet (by any device), regardless of whether it is used. Characteristics to be collected for households with Internet access:  type of broadband connection used to access the Internet at home: DSL (e.g. ADSL, SHDSL, VDSL),  type of broadband connection used to access the Internet at home: wired fixed (e.g. cable, optical fibre, Ethernet, PLC),  type of broadband connection used to access the Internet at home: fixed wireless (e.g. satellite, public WiFi),  type of broadband connection used to access the Internet at home: connection to mobile phone network (at least 3G, e.g. UMTS) via a handset,  type of broadband connection used to access the Internet at home: connection to mobile phone network (at least 3G, e.g. UMTS) via a card or USB key,  type of connection used to access the Internet at home: dial-up access over normal telephone line or ISDN,  type of connection used to access the Internet at home: mobile narrowband (less than 3G, e.g. 2G+/GPRS, used by mobile phone or modem in laptop). Characteristics to be collected for all individuals:  most recent computer use at home, at work or any other place (within the last 3 months; between 3 months and a year ago; more than 1 year ago; never used a computer),  mobile phone or smart phone use in the last 3 months. Characteristics to be collected for individuals having used a computer in the last 3 months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month. Characteristics to be collected for individuals having used a mobile phone or smart phone in the last 3 months and who are employees or self-employed (including family workers):  (optional) mobile phone or smart phone usage in the last 3 months for professional purposes (to perform work-related tasks). Use of the Internet for different purposes by individuals and/or in households Characteristics to be collected for all individuals:  most recent Internet use (within the last 3 months; between 3 months and a year ago; more than 1 year ago; never used the Internet). Characteristics to be collected for individuals having used the Internet:  most recent Internet commerce activity (buying or ordering goods or services, excluding manually typed e-mails, SMS, MMS) for private use (within the last 3 months; between 3 months and a year ago; more than 1 year ago; never bought or ordered). Characteristics to be collected for individuals having used the Internet in the last 3 months:  average frequency of Internet use in the last 3 months (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  Internet usage in the last 3 months for private purposes for sending and/or receiving e-mail,  Internet usage in the last 3 months for private purposes for telephoning over the Internet, video calls (via webcam) over the Internet,  Internet usage in the last 3 months for private purposes for posting messages to chat sites, social networking sites, blogs, newsgroups or online discussion forums, use of instant messaging,  Internet usage in the last 3 months for private purposes for reading or downloading online news, newspapers or news magazines,  Internet usage in the last 3 months for private purposes for finding information about goods or services,  Internet usage in the last 3 months for private purposes for listening to web radio or watching web television,  Internet usage in the last 3 months for private purposes for playing or downloading games, images, films or music,  Internet usage in the last 3 months for private purposes for uploading self-created content (text, photos, videos, music, software, etc.) to any website to be shared,  Internet usage in the last 3 months for private purposes for creating websites or blogs,  Internet usage in the last 3 months for private purposes for making an appointment with a practitioner via a website (e.g. of a hospital or a health care centre),  Internet usage in the last 3 months for private purposes for using services related to travel or travel-related accommodation,  Internet usage in the last 3 months for private purposes for selling goods or services, e.g. via auctions,  Internet usage in the last 3 months for private purposes for Internet banking. Characteristics to be collected for individuals having used the Internet in the last 3 months for private purposes for playing or downloading games, images, films or music:  Internet usage in the last 3 months for private purposes for playing networked games with other persons. Characteristics to be collected for individuals having used the Internet for commerce activities for private use in the last 12 months:  Internet usage for ordering food or groceries in the last 12 months,  Internet usage for ordering household goods in the last 12 months,  Internet usage for ordering medicine in the last 12 months,  Internet usage for ordering films or music in the last 12 months,  Internet usage for ordering books, magazines or newspapers (including e-books) in the last 12 months,  Internet usage for ordering e-learning material in the last 12 months,  Internet usage for ordering clothes or sports goods in the last 12 months,  Internet usage for ordering video gaming software and upgrades in the last 12 months,  Internet usage for ordering other computer software and upgrades in the last 12 months,  Internet usage for ordering computer hardware in the last 12 months,  Internet usage for ordering electronic equipment (including cameras) in the last 12 months,  Internet usage for ordering telecommunication services (e.g. TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money on prepaid phone cards) in the last 12 months,  Internet usage for purchasing shares, insurance policies and other financial services in the last 12 months,  Internet usage for ordering holiday accommodation (hotels, etc.) in the last 12 months,  Internet usage for ordering other travel arrangements (transport tickets, car hire, etc.) in the last 12 months,  Internet usage for ordering tickets for events in the last 12 months,  Internet usage for ordering other goods or services in the last 12 months,  use of handheld device for ordering goods or services over the Internet in the last 12 months (connection to web browser or web app; excluding SMS, MMS and manually typed e-mails),  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months: country of origin of sellers not known. Characteristics to be collected for individuals having used the Internet via a handheld device for commerce activities for private use in the last 12 months:  use of handheld device for ordering digital content (downloaded or accessed from website or web app; e.g. films, music, e-books, e-newspapers, games, paid applications for mobile phone or other handheld device) over the Internet in the last 12 months,  use of handheld device for ordering physical goods (e.g. electronics, clothes, toys, food, groceries, books, CD/DVDs) over the Internet in the last 12 months,  use of handheld device for ordering services (e.g. transport services, tickets for events, insurance) over the Internet in the last 12 months. ICT competence and skills Characteristics to be collected for individuals having ever used a computer:  computer skills for copying or moving a file or folder,  computer skills for using copy and paste tools to duplicate or move information within a document,  computer skills for using basic arithmetical formulas in a spreadsheet,  computer skills for compressing (or zipping) files,  computer skills for connecting and installing new devices, e.g. a modem,  computer skills for writing a computer program using a specialised programming language,  computer skills for transferring files between computer and other devices (from digital camera or from/to mobile phone, mp3/mp4 player),  (optional) computer skills for modifying or verifying the configuration parameters of software applications (except Internet browsers),  computer skills for creating electronic presentations with presentation software (e.g. slides) including e.g. images, sound, video or charts,  computer skills for installing a new or replacing an old operating system. Barriers to the use of ICT and the Internet Characteristics to be collected for households without access to the Internet at home:  reason for not having access to the Internet at home: have access to Internet elsewhere,  reason for not having access to the Internet at home: do not need Internet (because not useful, not interesting, etc.),  reason for not having access to the Internet at home: equipment costs too high,  reason for not having access to the Internet at home: access costs too high (telephone, DSL subscription etc.),  reason for not having access to the Internet at home: lack of skills,  reason for not having access to the Internet at home: privacy or security concerns,  reason for not having access to the internet at home: broadband Internet is not available in our area,  reason for not having access to the Internet at home: physical or sensorial disability,  reason for not having access to the Internet at home: none of the above, but other. Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) Characteristics to be collected for individuals having used the Internet in the last 12 months:  Internet usage in the last 12 months for private purposes for obtaining information from public authorities websites,  Internet usage in the last 12 months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last 12 months for private purposes for sending filled-in forms to public authorities. Characteristics to be collected for individuals who have not sent filled-in forms to public authorities over the Internet for private purposes in the last 12 months:  reason for not sending filled-in forms to public authorities over the Internet: did not need to submit any official forms. Characteristics to be collected for individuals who have not sent filled-in forms to public authorities over the Internet for private purposes in the last 12 months and who have not given the reason they had no need to submit any official forms:  reason for not sending filled-in forms to public authorities over the Internet: there was no such website service available,  reason for not sending filled-in forms to public authorities over the Internet: technical failure of website while filling in or sending the form,  reason for not sending filled-in forms to public authorities over the Internet: lack of skills or knowledge (e.g. did not know how to use website or use was too complicated),  reason for not sending filled-in forms to public authorities over the Internet: concerns about protection and security of personal data,  reasons for not sending filled-in forms to public authorities over the Internet: none of the above, but other. Access to and use of technologies enabling connection to the Internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for individuals having used the Internet in the last 3 months:  type of portable computer used to access the Internet away from home or work in the last 3 months: laptop, notebook or netbook,  type of portable computer used to access the Internet away from home or work in the last 3 months: tablet computer (with touch screen),  non-use of laptop, notebook, netbook or tablet computer to access the Internet away from home or work in the last 3 months,  type of handheld device used to access the Internet away from home or work in the last 3 months: mobile phone or smart phone,  type of handheld device used to access the Internet away from home or work in the last 3 months: other handheld device (e.g. PDA, MP3 player, e-book reader, handheld games console; excluding tablet computer),  non-use of handheld device (neither mobile phone nor smart phone nor any other handheld device) to access the Internet away from home or work in the last 3 months. Characteristics to be collected for individuals having used a portable computer to access the Internet away from home or work in the last 3 months:  type of network used to connect the portable computer to the Internet away from home or work in the last 3 months: mobile phone network, using USB key or card (e.g. integrated SIM card),  type of network used to connect the portable computer to the Internet away from home or work in the last 3 months: wireless network (e.g. WiFi),  average frequency of accessing the Internet using a portable computer away from home or work in the last 3 months (every day or almost every day; at least once a week (but not every day); less than once a week). Characteristics to be collected for individuals having used a handheld device to access the Internet away from home or work in the last 3 months:  type of network used to connect the handheld device to the Internet away from home or work in the last 3 months: mobile phone network (e.g. GPRS, UMTS),  type of network used to connect the handheld device to the Internet away from home or work in the last 3 months: mobile phone network and broadband connection (at least 3G, e.g. UMTS),  type of network used to connect the handheld device to the Internet away from home or work in the last 3 months: wireless network (e.g. WiFi),  average frequency of accessing the Internet using a handheld device away from home or work in the last 3 months (every day or almost every day; at least once a week (but not every day); less than once a week).  Internet usage via a handheld device in the last 3 months for private purposes for sending and/or receiving e-mail,  Internet usage via a handheld device in the last 3 months for reading or downloading online news, newspapers, news magazines,  Internet usage via a handheld device in the last 3 months for private purposes for reading or downloading online books or e-books,  Internet usage via a handheld device in the last 3 months for private purposes for playing or downloading games, images, video or music,  Internet usage via a handheld device in the last 3 months for private purposes for using podcast service to automatically receive audio or video files of interest,  Internet usage via a handheld device in the last 3 months for private purposes for participating in social networks (creating user profile, posting messages or other contributions to facebook, twitter, etc.),  Internet usage via a handheld device in the last 3 months for other private activities,  use of Internet applications (apps) on a handheld device making use of information about where you are (e.g. GPS) in the last 3 months (yes; no; dont know). Characteristics to be collected for individuals having used the Internet in the last 3 months and who are employees or self-employed (including family workers):  use of a portable computer or a handheld device to access the Internet for professional purposes (to perform work-related tasks) away from home or work in the last 3 months. Characteristics to be collected for individuals having used the Internet in the last 3 months via a portable computer or handheld device away from home or work:  problem encountered when using a portable computer or handheld device away from home or work to access the Internet: difficulty in obtaining information about cost of accessing the Internet,  problem encountered when using a portable computer or handheld device away from home or work to access the Internet: unexpectedly high bills (e.g. after moving outside local tariff area or roaming to foreign service),  problem encountered when using a portable computer or handheld device away from home or work to access the Internet: frequent difficulties with mobile phone network signal (unavailability of broadband or low speed, at least once a week),  problem encountered when using a portable computer or handheld device away from home or work to access the Internet: difficulties in setting or changing parameters for Internet access (e.g. switching from mobile to WiFi, activation of location aware application or activation of Internet access),  problem encountered when using a portable computer or handheld device away from home or work to access the Internet: inconvenience of using small screen or entering text on handheld device,  problem encountered when using a portable computer or handheld device away from home or work to access the Internet: other. Characteristics to be collected for individuals who have not used the Internet in the last 3 months either via a portable computer away from home or work or with a handheld device away from home or work:  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: do not need Internet access away from home or work,  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: do not know how to use, or use is too complicated,  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: inconvenience of using small screen on a handheld device,  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: too expensive (the device and/or the Internet subscription),  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: unavailability of broadband or connection too slow,  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: security or privacy concerns,  reason for not using the Internet in the last 3 months via a portable computer or handheld device away from home or work: other. 2. COVERAGE (a) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to households are households with at least one member in the age group 16 to 74. (b) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to individuals are individuals aged 16 to 74. (c) The geographical scope comprises households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The main reference period for collecting statistics is the first quarter of 2012. 4. SOCIO-ECONOMIC BACKGROUND CHARACTERISTICS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics are to be collected:  region of residence (according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographical location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  type of household: number of members in the household; (optional) number of persons aged from 16 to 24; (optional) number of students aged from 16 to 24; (optional) number of persons aged 25 to 64; (optional) number of persons aged 65 or over (to be collected separately: number of children under 16, (optional) number of children aged from 14 to 15, (optional) number of children aged from 5 to 13, (optional) number of children aged less than or equal to 4),  (optional) households net monthly income (to be collected as a value or in size bands compatible with income quartiles and (optional) income quintiles). (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics are to be collected:  gender: male; female,  country of birth: native-born; foreign-born: born in another EU Member State; foreign born: born in non-EU country,  country of citizenship: national; non-national: national of other EU Member State; non-national: national of non-EU country,  (optional) legal marital status: unmarried; married (including registered partnership); widowed and not remarried (including widowed from registered partnership); divorced and not remarried (including legally separated and dissolved registered partnership),  (optional) de facto marital status: person living in a consensual union (partners are not married to each other); person not living in a consensual union,  age in completed years; (optional) under 16 and/or over 74,  highest completed level of education according to the International Standard Classification of Education (ISCED 97): low (ISCED 0, 1 or 2); middle (ISCED 3 or 4); high (ISCED 5 or 6); no formal education (ISCED 0); primary education (ISCED 1); lower secondary education (ISCED 2); upper secondary education (ISCED 3); post secondary education but not tertiary (ISCED 4); tertiary education first stage (ISCED 5); tertiary education second stage (ISCED 6),  employment situation: employee or self-employed, including family workers (optional: full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration; employee with a temporary job or contract of limited duration; self-employed including family workers),  (optional) economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trades, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other services  employment situation: unemployed; students not in the labour force; other not in the labour force (optional for other not in the labour force: in retirement or early retirement or given up business; permanently disabled; in compulsory military or community service; fulfilling domestic tasks; other inactive person),  occupation according to the International Standard Classification of Occupations (ISCO-08): manual workers; non-manual workers; ICT workers, non-ICT workers; (optional) all occupations according to ISCO-08 coded at 2-digit level. 5. PERIODICITY The data are to be provided once for the year 2012. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II (6) to the Regulation (EC) No 808/2004 shall be transmitted to Eurostat before 5 October 2012. By that date, the dataset has to be finalised, validated and accepted. The computer readable transmission format for the individual data records shall follow the template provided by Eurostat. (b) A selected set of aggregate data as deemed to be necessary for validation and rapid publication purposes, where necessary flagged for confidentiality or unreliability, shall be forwarded to Eurostat before 5 October 2012. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format shall follow the template provided by Eurostat. (c) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2012. The metadata shall follow the report template provided by Eurostat. (d) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat 1 month after the transmission of the last dataset, by 5 November 2012. The quality report shall follow the report template provided by Eurostat.